Citation Nr: 1545731	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970, and from April 1971 to February 1974.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In his January 2009 appeal, the Veteran requested a hearing before the Board.  He withdrew that hearing request in August 2015.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran has PTSD that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

The Board finds that the Veteran has been diagnosed with PTSD. A VA physician diagnosed the Veteran with PTSD as a result of his in-service experiences in December 2006, and a private clinician similarly diagnosed the Veteran with PTSD. 

With respect to the Veteran's claimed in-service stressors, the Veteran's service separation document indicates that he served in the organizational maintenance squadron.  The Veteran reported that he did equipment repair and worked on the flight line, loading bombs and inspecting planes in Vietnam during the Vietnam War.  A June 2007 letter from one of the Veteran's providers related that the Veteran was diagnosed with PTSD in December 2006, and attended weekly PTSD therapy sessions since October 2006.  The VA physician also related that the Veteran had a PTSD diagnosis from his private physician.  The VA physician indicated that the Veteran's PTSD was directly related to his experiences serving in Vietnam. 

The Board recognizes that the May 2011 VA examiner stated that the Veteran does not have PTSD, and has depression which is not related to his active service.  However, the Board assigns lower probative value to that VA examination than it does to the opinions issued by the Veteran's long-term treating physicians. 
The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  He related that he was in fear for his life when he constantly feared that the bombs flying ahead would hit his station. The Board finds that the Veteran's lay testimony of feeling fear of mortar attacks on his base is consistent with the circumstances, conditions, and hardships of serving as a cook in Vietnam during the Vietnam War.  Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2015).

ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


